Title: To Thomas Jefferson from Shawnee Nation, 12 December 1807
From: Shawnee Nation
To: Jefferson, Thomas


                        
                            Wabawnetah or the Black Hoofs Town. 12th. Mo. 12th.
                            ’807
                        
                        The Address of the Chiefs of the Shawnees Nation, to the President and Sacratary at War:
                        Fathers. We have all meet this day together to hold a Council for the good of our selves, our women and
                            Children, and to assure you that what was said to us at your Town last winter, we wish to keep in rememberence, we have
                            not forgot that you told us to Collect all our Nation to one place, but some of our Nation is so hard to deal with, that
                            we cannot get it done, that part of our Nation that Reside at Greenville will not listen to us, but are going to moove
                            from there, some where down the Wabash River; We therefore, think best to let you Know it, we till you again—
                        Fathers, we will do, what we promised you, as we have no other View, then to mind our business, Since we have
                            our friends the Quakers to help us, we make no doubt, but all that we can get here will do well for them selves their
                            women & Children, when we tell you, that we Still remember what you told us last winter you may depend upon it to be
                            true.
                        Fathers. we have heared a great many things from the Children of our Oald father (the King of England). but
                            are all determined not to mind them, but will listen to you & your good Children at all times & keep in rememberence
                            that you told us to bring up our women & Children in a good way and provide well for them.—Therefore when we heard the
                            News of War with the British we ware very Sorry on many Accounts.—
                        Fathers. about our Collecting the four Nation that was mentioned when we Saw you, we have had a Talk with the
                            Delewares, who ware well Satisfyed with the propotial of dividing the Lands the Wyndots & Miamis we have not Seen as
                            the have been very much ingaged since our Return, but as Soon as we Council with them we will let you Know what they Say—
                        Fathers. We mentioned to you last winter how we ware treated about our Annuities, that we never could get all
                            that was promised us since the treaty at Greenville, you told us then, that this year we should get all & in good Order
                            and at a place that would be convenient for us to receive them. last fall Governor Hull wrote for us to come & receive
                            them, that they ware all ready? On remenbering you told us we should receive them all. We took our Women & children with
                            us, but to our great Surprise when we meet the Governor, he informed us that he had taken out Three hundred Dollars for
                            horses that had been stolen and the half that remained he had given to the people of Greenville. Now Fathers, we believe
                            you want to do Justice to us your red Children but we are sorry to say that what you wish is not done, the Govenor made us
                            give him a Receipt for our Annuities but Shewed us Nothing that would prove the horses were Stolen only Said, there was
                            three Stolen. Now Fathers we till you the truth and hope you will listen to us so far as to get Justice done for us in
                            future If we could receive our Annuities Some other way we think it would be better and may tell you we have made all the
                            inquiry we could but cannot find who stole the horses. If the Governor had told us who took them we might have tried to
                            git them again and told the people of their bad conduct, but we can assure you they are not among the people at this place
                            or among us.
                        Fathers. We have told you that one half of our Annuities was given to the people at Greenville before we Seen
                            them which we think is not rite as therise not half as many of our Nation lives there as thereis here and none of our
                            Principal Chiefs there, but bleujacket who we do not consider as a Chief as he does not come to our Council so that you may
                            now see that there has but very little comes to our share to devide among the rest of the Nation none of us get more than
                            a Blankett a Shirt or a Axe, and the greater part of us nothing at all. We therefore think if you would send our Annuities
                            the Next year to us in Money we could divide them more equal and to better advantages to our Selves as we are in want of
                            many things to make the lives of our women & Children comfortable that we cannot git without Money—
                        Fathers. Listen once more we have to tell you, that when the last purchace of Land was made at Khyhawghga we
                            were promised a Share of the Monies that ware to be received from that purchase Three years are now past, and we have
                            received none, when we asked Governor Hull about it, he told us he had given it all to the Wyandots—Fathers. We hope you
                            will think Sereously of all those things and try to get them all done rite so that we may get that wich is due to us in
                            future and believe that we want to do as you wish us, So that the Golden Chain that binds us together may always remain
                            bright. 
                  Signed on behalf of the Council by.
                        
                            Black Hoof—his mark
                            Chaw Kalowaik—his mark
                            Dameenaytha or Butler—his mark
                            Big Snake—his mark
                        
                        
                            Present at the Council 
                            
                                Wm Kirk
                                —
                            
                            Duehouguct Interpr. 
                        
                    